11 FITZSIMMONS, Judge,
concurring, with reasons.
I respectfully concur in the result. Code of Civil Procedure articles 331 and 332 authorize the sheriff to delegate his service duties under article 1291 to sheriffs deputies, constables, and marshals. If the sheriff is unable to fulfill his duties, the court may appoint “any person not a party” to make service. La. C.C.P. art. 1293. There is no provision for the “person” appointed to delegate the authority the court bestowed. It is possible that a legal “person,” such as a corporation, could be appointed by the court. A corporation operates through its agents. Thus, employees of a corporation may be able to effect service.